Citation Nr: 0908680	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  07-33 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to education benefits under the Post-Vietnam Era 
Veterans' Educational Assistance Program (VEAP).


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel










INTRODUCTION

The Veteran served on active duty from August 1980 to August 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 administrative 
determination, which denied a claim for entitlement to 
education benefits under the VEAP.


FINDING OF FACT

The record reflects that the Veteran already withdrew his 
contributions to the VEAP. 


CONCLUSION OF LAW

The requirements for basic eligibility for educational 
assistance under Chapter 32, Title 38, United States Code, 
have not been met.  38 U.S.C.A. § 3221, 3222, 3223 (West 2002 
& Supp. 2008); 38 C.F.R. § 21.5040, 21.5058, 21.5060, 21.5064 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008), with 
implementing regulations published at 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.316(a) (2008), describes VA's 
duty to notify and assist claimants in substantiating claims 
for VA benefits.  

In a case such as this, where the pertinent facts are not in 
dispute and the law is dispositive, there is no additional 
information or evidence that could be obtained to 
substantiate the claim, and the VCAA is not applicable.  See 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (citing Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that VCAA 
does not apply where there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the claimant in 
substantiating his claim).  See also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994); see also Manning v. Principi, 16 Vet. 
App. 534 (2002); Mason v. Principi, 16 Vet. App. 129 (2002); 
Livesay v. Principi, 15 Vet. App. 165 (2001); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  

As will be discussed in further detail below, the Veteran's 
claim is being denied solely because of a lack of entitlement 
under the law.  Accordingly, the Board has decided the appeal 
on the current record without any further consideration of 
the VCAA.  

II. Analysis

Statutory and regulatory provisions governing eligibility for 
VEAP benefits provide that an individual who is on active 
duty and who entered military service on or after January 1, 
1977, and before July 1, 1985 shall have the right to enroll 
in the Chapter 32 educational assistance program at any time 
during such individual's service on active duty before July 
1, 1985.  When an individual elects to enroll in the program, 
he must participate for at least 12 consecutive months before 
disenrolling or suspending participation.  38 U.S.C.A. § 
3221(a) (West 2002); 38 C.F.R. § 21.5040(f) (2008).

A participant shall be permitted to suspend participation or 
disenroll from the program at the end of the 12-consecutive- 
month period of participation.  If participation is 
suspended, the participant shall be eligible to make 
additional contributions to the program provided he meets 
certain conditions.  38 U.S.C.A. § 3221(c) (West 2002); 38 
C.F.R. §§ 21.5058(a), 21.5060(a) (2008).  If a participant 
disenrolls from the program, such participant forfeits any 
entitlement to benefits under the program except as provided 
in subsection (e) of 38 U.S.C.A. § 3221 and is eligible for a 
refund of his contributions.  38 U.S.C.A. § 3221(d) (West 
2002); 38 C.F.R. §§ 21.5021(h), 21.5064(a) (2008).  A 
participant who disenrolls may be permitted to reenroll in 
the program provided he meets certain conditions.  38 
U.S.C.A. § 3221(e) (West 2002); 38 C.F.R. § 21.5058(a) 
(2008).  Each individual electing to participate in the VEAP 
shall agree to have a monthly deduction made from his 
military pay.  Such monthly deduction shall be in any amount 
not less than $25, nor more than $100.  38 U.S.C.A. § 3222(a) 
(West 2002); 38 C.F.R. § 21.5052(b) (2008).

The Veteran entered service in August 1980.  He was separated 
from service in August 2000.  His DD 214 Form reflects that 
he contributed to the VEAP during service.  A participant 
contribution history record reflects that he disenrolled from 
the VEAP in October 2000 and received a refund of his Chapter 
32 program contributions.  As he disenrolled, he was no 
longer eligible for participation in the program. 

The Veteran indicated in his May 2007 notice of disagreement 
(NOD) that he received a refund from the VEAP in order to put 
a down payment on his first house in 1989.  The Veteran 
asserts that he was informed at the time that he would still 
be enrolled in the VEAP, even if he decided to receive a 
complete refund.    

The provisions of 38 U.S.C.A. § 3221(d) essentially state 
that, if a participant disenrolls from the program, he 
forfeits any entitlement to benefits under the program and is 
eligible for a refund of such participant's contribution.  
The Veteran acknowledges that he already received a refund of 
his chapter 32 contributions. A participant contribution 
history record confirms he disenrolled from the VEAP in 
October 2000 and received a refund of his VEAP contribution.  
There is no evidence of record, nor does the Veteran assert, 
that he reenrolled in this program while still eligible.  As 
such, he is no longer entitled to benefits under Chapter 32.

As to his contention that a representative of VA or the 
Department of Defense informed him that he would still be 
enrolled in VEAP even after he withdrew all his money, that 
fact alone is insufficient to confer the necessary 
eligibility.  Indeed, the United States Court of Appeals for 
Veterans Claims has held that the remedy for breach of any 
obligation to provide accurate information about eligibility 
before or after discharge cannot involve payment of benefits 
where the statutory eligibility requirements for those 
benefits are not met.  Harvey v. Brown, 6 Vet. App. 416, 424 
(1994); see also McTighe v. Brown, 7 Vet. App. 29, 30 (1994) 
(the payment of government benefits must be authorized by 
statute; the fact that a veteran may have received erroneous 
advice from a government employee cannot be used to estop the 
government from denying benefits).  While it is unfortunate 
that the Veteran withdrew his participation and contribution 
to the VEAP, the fact remains that he forfeited his right to 
participate in the program when he disenrolled and received 
his refund of contributions in the VEAP.  

Thus, the criteria for eligibility to educational assistance 
benefits under Chapter 32, Title 38, United States Code, have 
not been met and the Veteran's claim must be denied.


ORDER

Entitlement to education benefits under the VEAP is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


